Case 2:17-cr-00198 Document 405 Filed 05/11/20 Page 1 of 2 PagelD #: 1942

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

CHARLESTON DIVISION
UNITED STATES OF AMERICA,

Vv. Criminal No. 2:17-cr-00198-004

RALPH WHITE,
Defendant.

‘

MOTION FOR IMMEDIATE COMPASSIONATE RELEASE
Now comes Defendant, Ralph White, by and through his counsel, John H. Tinney, Jr., and
the law firm of Hendrickson & Long, PLLC, and pursuant to 18 U.S.C. § 3582(c)(1)(A)(@) respectfully
requests that this Court enter an Order granting Mr. White immediate release from his incarceration
at FCI Elkton and allowing him to serve the remainder of his sentence on home confinement. In
support of his motion, Defendant adopts and incorporates by reference the Memorandum of Law in
Support of Motion for Immediate Compassionate Release filed contemporaneously herewith. Due to
the potential for imminent harm created by the current situation at FCI Elkton, Defendant requests
that the Court enter an expedited schedule to address the motion.
WHEREFORE, Defendant Ralph White requests the Court enter an Order granting his
Motion for Immediate Compassionate Release from incarceration.
Respectfully submitted,
RALPH WHITE
/s/ John _H. Tinney, Jr. _
John H, Tinney, Jr. (WVSB #6970)
Hendrickson & Long PLLC
214 Capitol Street
Charleston, WV 25301
Tel: 304-346-5500

Fax: 304-346-5515
JTinney‘@handl.com
Case 2:17-cr-00198 Document 405 Filed 05/11/20 Page 2 of 2 PagelD #: 1943

CERTIFICATE OF SERVICE
I hereby certify that on the 11th day of May, 2020, J electronically filed this “Motion for
Immediate Compassionate Release” with the Clerk of the Court using the CM/ECF system
which will send notification of such filing to the following as follows:
John J. Frail, AUSA
United States District Court for the
Southern District of West Virginia

P.O. Box 1713
Charleston, WV 25301

/s/ John H. Tinney. Jr. _
John H. Tinney, Jr. (W.Va. Bar # 6970
